 1   WALTER F. BROWN. JR. (STATE BAR NO. 130248)
     SHARON E. FRASE (STATE BAR NO. 282923)
 2   ORRICK, HERRINGTON & SUTCLIFFE LLP
 3   405 Howard Street
     San Francisco, California 94105
 4   Telephone: 415-773-5700
     Facsimile:     415-773-5759
 5   wbrown@orrick.com
     sfrase@orrick.com
 6   Attorneys for Defendant
 7   PS FUNDING, INC.

 8

 9                               UNITED STATES DISTRICT COURT

10                             EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                             No.: 2:18-cv-00777-KJM-CKD
12
                            Plaintiff,
13           v.
                                                          STIPULATION AND WITHDRAWAL
14   REAL PROPERTY LOCATED AT 7320 DEL                    OF VERIFIED CLAIM AND ANSWER
     CORONADO WAY, SACRAMENTO,                            OF LIENHOLDER, PS FUNDING, INC.
15
     CALIFORNIA, SACRAMENTO COUNTY,
16   APN: 051-0361-005-0000, INCLUDING ALL
     APPURTENANCES AND IMPROVEMENTS
17   THERETO, ET AL. ,
                        Defendant.
18

19          IT IS HEREBY STIPULATED by and between Plaintiff UNITED STATES
20    OF AMERICA (“Plaintiff”) and Claimant PS FUNDING, INC. (“Claimant”) as
21    follows:
22           1.      That Claimant asserted a lienholder interest in defendant property located at
23    7701 Manet Parkway in Sacramento, California (“Defendant Manet Parkway”). The loan has
24    since been satisfied and the Claimant no longer has an interest in Defendant Manet Parkway.
25    Accordingly, Claimant hereby withdraws its claim filed in this Action with respect to the real
26    property located at 7701 Manet Parkway, Sacramento, California, Sacramento County, APN:
27    050-0223-010-0000 (the “Property”); and
28
                                                      1
             STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF PS FUNDING, INC. (7701 MANET PARKWAY)
 1           2.     To the extent required under F.R.C.P. 41(a), the United States agrees to
 2    dismiss with prejudice the Claimant in this Action pursuant to F.R.C.P. 41(a). The Defendant
 3    Manet Parkway is the in rem defendant.
 4           3.     That each party hereto is to bear his, her and its own costs.
 5           4.     That Claimant be removed from the Service List for this matter.
 6
      Dated: 10/11/2019                              WALTER F. BROWN, JR.
 7                                                   SHARON E. FRASE
                                                     Orrick, Herrington & Sutcliffe LLP
 8

 9
                                                     /s/ Sharon E. Frase
10                                                   SHARON E. FRASE
                                                     Attorneys for Defendant PS FUNDING, INC.
11

12
                                                    McGREGOR W. SCOTT
13                                                  United States Attorney
14
     Dated: 10/11/2019                              /s/ Kevin C. Khasigian
15
                                                    KEVIN C. KHASIGIAN
16                                                  Assistant U.S. Attorney

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
             STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF PS FUNDING, INC. (7701 MANET PARKWAY)
 1                                                     ORDER

 2           The Court has read and considered the Stipulation of Withdrawal of Claim by PS Funding,

 3   Inc. (“the Stipulation”) by Claimant PS Funding, Inc. (“Claimant”), and Plaintiff, United States of

 4   America (“Plaintiff”), by and through their respective counsel (collectively, the “Parties”). For the
     reasons stated in the Stipulation and for good cause shown,
 5

 6           IT IS HEREBY ORDERED as follows:

 7           1.    The Stipulation is approved.
             2.    Claimant’s claim filed in the above-captioned case on June 8, 2018 [Dk. 14] is
 8
     hereby deemed withdrawn.
 9

10           3.    Claimant is hereby deemed dismissed from the above-captioned case.

11           IT IS SO ORDERED.

12   DATED: October 18, 2019.

13

14
                                                 UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
              STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF PS FUNDING, INC. (7701 MANET PARKWAY)
